ICJ_084_EastTimor_PRT_AUS_1995-06-30_JUD_01_PO_01_EN.txt. 107

SEPARATE OPINION OF JUDGE ODA

1. I voted in favour of the Judgment because I agreed with the Court
that the Application brought by Portugal against Australia on 22 Febru-
ary 1991 should be dismissed, as the Court lacks jurisdiction to entertain
it.

However, I am unable to subscribe to the reason given by the Court
for this finding, that is, that

“[the Court] cannot, in this case, exercise the jurisdiction it has by
virtue of the declarations made by the Parties under Article 36, para-
graph 2, of its Statute because, in order to decide the claims of Por-
tugal, it would have to rule, as a prerequisite, on the lawfulness of
Indonesia’s conduct in the absence of that State’s consent” (Judg-
ment, para. 35; emphasis added.)

When it refers to the “consent” of Indonesia the Court itself seems to be
uncertain as to what this “consent” of Indonesia would have meant.
Would it have meant that, in order for the Court to exercise its jurisdic-
tion, Indonesia would have had to have intervened in these proceedings
or would it have meant that Indonesia would have had to have accepted
that jurisdiction under Article 36 (2) of the Statute?

For my part, I believe that the Court cannot adjudicate upon the
Application of Portugal for the sole reason that Portugal lacked locus
standi to bring against Australia this particular case concerning the con-
tinental shelf in the Timor Sea.

x * x

2. Portugal, in its Application, defined the dispute, on the one hand, as

“relate[d] to the opposability to Australia:

(a) of the duties of, and delegation of authority to, Portugal as the
administering Power of the Territory of East Timor; and

(b) of the right of the people of East Timor to self-determination,
and the related rights (right to territorial integrity and unity
and permanent sovereignty over natural wealth and resources)”
(Application, para. 1).

On the other hand, Australia, which did not regard Portugal as having
authority over the Territory of East Timor in the late 1980s, has only
been accused by Portugal in its Application of having engaged in

21
108 EAST TIMOR (SEP. OP. ODA)

“[the] activities . . . [which] have taken the form of the negotiation and
conclusion by Australia with a third State [Indonesia] of an agreement
relating to the exploration and exploitation of the continental shelf in
the area of the ‘Timor Gap’ and the negotiation, currently in progress,
of the delimitation of that same shelf with that same third State [ Indo-
nesia]” (Application, para. 2; emphasis added).

3. If there had been anything for Portugal to complain about this
would not have been “the opposability” to any State of either “the duties
of, and delegation of authority to, Portugal as the administering Power
of the Territory of East Timor”, or “the right of the people of East Timor
to self-determination, and the related rights” (Application, para. 1). Any
complaint could on/y have related to Portugal’s alleged title, whether as
an administering Power or otherwise, to the Territory of East Timor
together with the corresponding title to the area of continental shelf
which would overlap with that of Australia. In this respect Portugal, in
its Application, has given an incorrect definition of the dispute and seems
to have overlooked the difference between the opposability to any State
of its rights and duties as the administering Power or of the rights of the
people of East Timor and the more basic question of whether Portugal is
the State entitled to assert these rights and duties.

In particular Portugal contends, with regard to subparagraph (b) in
the quotation in paragraph 2 above, that the right of the people of East
Timor to self-determination and the related rights guaranteed by the
United Nations Charter to a people still under the control of a colonial
State or of an administering Power for non-self-governing territories
should be respected by the whole international community under which-
ever authority and control that people may be placed. Australia has not
challenged the “right of the people of East Timor to self-determination,
and the related rights”. The right of that people to self-determination and
other related rights cannot be made an issue — and is not an issue — of
the present case.

The present case relates solely to the title to the continental shelf which
Portugal claims to possess as a coastal State. This point cannot be over-
emphasized.

*

4. What, then, did Australia actually do to Portugal or the people of
East Timor? It is essential to note that, in the area of the “Timor Gap”,
Australia has not asserted a new claim to any seabed area intruding into
the area of any State or of the people of the Territory of East Timor, nor
has it acquired any new seabed area from any State or from that people
(see sketch-map on page 109).

22
EAST TIMOR (SEP. OP. ODA)

109

SKETCH-MAP

ISLAND OF TIMOR

 

Indonesia's continental shelf

L127°56'E

's continental

’

au
g
5
©
5
«x

L 126° OO'E

Indonesia's continental shelf

ine agreed between

esia and Australia

Indon

-1972

  

Treaty and also gives a general idea of the

N.B.: The area with cross-hatching shows the location of the Zone of

Cooperation under the 1989

“Timor Gap”.

23
110 EAST TIMOR (SEP. OP. ODA)

In fact, Australia’s original title to the continental shelf in the “Timor
Gap” cannot be challenged at all by any State or by any people. Under
the contemporary rules of international law, Australia is entitled ipso jure
to its own continental shelf in the southern part of the Timor Sea — but
at the same time a State which has territorial sovereignty over East
Timor, and which lies opposite to Australia at a distance of roughly 250
nautical miles, has the title with respect to the continental shelf off its
coast in the northern part of the “Timor Gap” (see sketch-map: vertical
hatching). How far each continental shelf extends is determined not in
geographical terms but by the legal concept of the continental shelf.

The continental shelves to which both States are thus entitled overlap
somewhere in the middle of the “Timor Gap”. Just as in the cases con-
templated by Article 6 (1) of the 1958 Convention on the Continental
Shelf and by Article 83 (1) of the 1982 United Nations Convention on the
Law of the Sea, Australia should have negotiated with the coastal State
lying opposite to it across the Timor Sea (see sketch-map: State X as
indicated therein) and did indeed negotiate with that State with respect to
the overlapping continental shelves.

5. A recital of the events which have taken place since the 1970s in
relation to the delimitation of the continental shelf in the relevant areas
can usefully be given at this stage.

Pursuant to the Agreement “establishing certain seabed boundaries”
(United Nations, Treaty Series, Vol. 974, p. 307), Australia and Indo-
nesia drew a line of delimitation east of longitude 133° 23’ E in the Arafura
Sea on 18 May 1971 — in the area between Australia, on the one hand,
and West Irian (Indonesian territory on the island of New Guinea) and
Aru Island (Indonesian territory), on the other. On 9 October 1972 the
same two Governments, acting under the Agreement “establishing cer-
tain seabed boundaries in the area of the Timor and Arafura seas, sup-
plementary to the Agreement of 18 May 1971” (United Nations, Treaty
Series, Vol. 974, p. 319) (W.B. the Chart attached to this Agreement is
reproduced on page 111 of this opinion), defined other lines of delimita-
tion west of longitude 133° 23’ E extending to longitude 127° 56’ E in the
area of the Timor and Arafura seas between Australia, on the one hand,
and the Tanimbar Islands (Indonesian territory), on the other. Another
line was drawn westward from longitude 126° 00’ E. This latter agree-
ment, however, left open a gap of nearly 120 nautical miles between these
two lines off the coast of “Portuguese Timor” (as it is called on a chart
attached to the Agreement), which was commonly known as the “Timor
Gap”.

At that time Portugal did not, however, attempt to negotiate with
Australia on the delimitation of the continental shelf in the area thus
left open for Portugal’s benefit by the 1972 Agreement between Indonesia
and Australia. This certainly leads one to question whether Portugal did,
at that time, deem itself to be in the position of a coastal State with sov-

24
EAST TIMOR (SEP. OP. ODA)

111

CHART ATTACHED TO THE AGREEMENT OF 9 OcTOBER 1972

 

e}equopul,) 29 a1sQENY,| SAUS 2/64 0200120 G NP psoddy,}
SURP SENbipul SULIBU spud, Sep UOREIWIIEP ep SUB

‘ZL6L 4890190 “36 UO PoUbis BIsAUOPU) pue eYensnYy
6 Uy a se A 9 Psques

 

 

Vundvev.d 13 HOWIL 30 SUN
SvaS VUNAVUY GNV HOWIL

isunyzeg’)
“isungieg

   

alveisny
virtvuisny

    

oa

Pot

viv

ett

 

ely

 

 

    

31VH1SNY
VITVHLSNY,

pret
o7t”
son103 36H
10}8) JEREZ -
ssowysy,a peu *

oO

wy

GLY, ozv

tou nend ‘|
tv poy nang

 

143

 

 

25
112 EAST TIMOR (SEP. OP. ODA)

ereignty over the eastern part of the island of Timor (East Timor) and
whether it in fact thought that it could claim a title to the continental
shelf in the “Timor Gap”.

Instead of dividing the area by drawing a boundary, as in the case of
the 1971 and 1972 Agreements with Indonesia as explained above, Aus-
tralia agreed in the 1989 Treaty with Indonesia “on the Zone of Coopera-
tion in an area between the Indonesian Province of East Timor and
northern Australia” to constitute a “Zone of Cooperation”. The content
of the 1989 Treaty — what was gained and lost in the “Timor Gap” both
by Australia and by the State lying opposite to it (see sketch-map: State
X as indicated therein) — cannot be disputed, as the Treaty was drawn
up with the consent of the States concerned.

6. Indonesia had apparently claimed since the 1970s the status of a
coastal State for the Territory of East Timor, considered to be one of its
provinces (as explained in paragraph 13 below), and, as such, had nego-
tiated with the opposite State, Australia, on the overlapping part of their
respective continental shelves. On that basis, Australia concluded in 1989
a treaty with Indonesia which would remain in force for an initial 40-year
term and successive terms of 20 years unless the two States agreed other-
wise (Art. 33) (Application, Ann. 2, text of the Treaty annexed to the
Petroleum Act, 1990). If Portugal had claimed the status of a coastal State,
whether as administering Power of the non-self-governing Territory or
otherwise, and had thus claimed the corresponding title to the continen-
tal shelf in the northern part of the “Timor Gap” extending southward
from the coast of East Timor, then Portugal could and should have ini-
tiated a dispute over that title with Indonesia which had made a similar
claim. The party with which Portugal should have engaged in a dispute
over the conflicting titles to the continental shelf in the northern part of
the “Timor Gap” (see sketch-map: vertical hatching) could only have
been Indonesia.

A dispute could have turned on which of the two States, Indonesia or
Portugal, was a coastal State located on the Territory of East Timor and
thus was entitled to the continental shelf extending southwards from the
coast of the Territory of East Timor, thus meeting the continental shelf of
Australia in the middle of the “Timor Gap”. This is the dispute in rela-
tion to which Portugal could have instituted proceedings against Indo-
nesia on the merits. However, any issue concerning the seabed area of the
“Timor Gap” could not have been the subject-matter of a dispute between
Portugal and Australia unless and until such time as Portugal had been
established as having the status of the coastal State entitled to the corre-
sponding continental shelf (in other words, Portugal would have to be
designated as State X, see sketch-map).

7. If Portugal was the coastal State with a claim to the continental
shelf in the “Timor Gap” (see sketch-map: vertical hatching), then the
Treaty which Australia concluded with Indonesia in 1989 would certainly

26
113 EAST TIMOR (SEP. OP. ODA)

have been null and void from the outset. Alternatively, if Indonesia was
the coastal State, and thus had a right over the relevant area of the con-
tinental shelf (see sketch-map: vertical hatching), then Portugal quite
simply had no right to bring this case. In order to do so, Portugal would
have had to have been a coastal State lying opposite to Australia.

In order to entertain the Application against Australia with respect to
the continental shelf in the “Timor Gap” or, more specifically, the area
calied the “Zone of Cooperation” which Australia claims in part, the
Court needs to be convinced, as a preliminary issue, of the standing of
Portugal in this case as being a coastal State with a claim to the conti-
nental shelf in the Timor Sea as of 1991, the year of the Application (see
sketch-map: State X as indicated therein).

As J repeat, an issue on which Portugal could have initiated a dispute
would have been its own entitlement to the continental shelf off the coast
of East Timor, but could not have related to the competence of Australia
to conclude a treaty with Indonesia.

*

8. The present Judgment, in my view, seems to rely heavily on the
jurisprudence of the case concerning Monetary Gold Removed from
Rome in 1943 (1954). That case does not seem to be relevant to the
present case as the Court found in 1954 that “[tlo go into the merits of
[questions which relate to the lawful or unlawful character of certain
actions of Albania vis-à-vis Italy]” in a case brought by Italy against
France, among other co-Respondents, “would be to decide a dispute
between Italy and Albania” and that “[t]he Court cannot decide such a
dispute without the consent of Albania” (7 C.J. Reports 1954, p. 32). In
that case “Albania’s legal interests would not only be affected by a deci-
sion [of the Court], but would form the very subject-matter of the deci-
sion” (ibid. ).

The present case is quite different in nature. The dispute does not
relate to whether Indonesia, the third State, was entitled in principle to
conclude a treaty with Australia, but rather the subject-matter of the
whole case relates solely to the question of whether Portugal or Indo-
nesia, as a State lying opposite to Australia, was entitled to the continen-
tal shelf in the “Timor Gap”. This could have been the subject of a
dispute between Portugal and Indonesia, but cannot be a matter in which
Portugal and Australia can be seen to be in dispute with Indonesia as a
State with “an interest of a legal nature which may be affected”.

x *

9. East Timor was under Portuguese control from the sixteenth cen-
tury onwards and the Constitution of Portugal of 1933 stated that the
territory of Portugal comprised East Timor in Oceania. East Timor kept

27
114 EAST TIMOR (SEP. OP. ODA)

the status of an overseas territory of Portugal even after the war, in con-
trast to Indonesia which gained its independence from the Netherlands.
There is no doubt that, prior to 1974, Portugal had sovereignty over East
Timor as one of its own overseas provinces and that Portugal, as the
coastal State, would have had a right to the continental shelf in the sea-
bed areas off the coast of East Timor in the Timor Sea.

10. On the other hand, the United Nations Charter contains a “decla-
ration regarding non-self-governing territories” (Chap. XI) under which
Member States which have or assume responsibilities for the administra-
tion of the colonial territories, accept as a sacred trust the obligation to
promote the well-being of the inhabitants of these territories and, to this
end, to transmit regularly to the Secretary-General statistical and other
information of a technical nature relating to the territories. Portugal
never supplied regular information on its own colonies scattered through-
out the world and was not seen to have acknowledged that those colonies
had the status of non-self-governing territories under the United Nations
system.

In 1960 the United Nations General Assembly, after having made the
“Declaration on Decolonization” proclaiming the right of all peoples to
self-determination (resolution 1514 (XV)), adopted a resolution addressed
in particular to Portugal in which it considered East Timor to be a non-
self-governing territory within the meaning of Chapter XI of the Charter
and requested Portugal to transmit to the Secretary-General information
on East Timor, among other non-self-governing territories under Portu-
guese control (resolution 1542 (XV)).

11. Between 1961 and 1973 the General Assembly repeatedly appealed
to Portugal to comply with the decolonization policy of the United
Nations and continued to condemn Portugal’s colonial policy and its per-
sistent refusal to carry out that United Nations policy. In 1963 the Secu-
rity Council for its part deprecated the attitudes of the Portuguese Gov-
ernment and its repeated violations of the principles of the Charter,
urgently calling upon Portugal to implement the decolonization policy
(resolutions 180 (1963) and 183 (1963)), and in 1965 once again passed a
resolution deploring Portugal’s failure to comply with the previous Gen-
eral Assembly and Security Council resolutions (resolution 218 (1965)).
In 1972, the Security Council repeated its condemnation of the persistent
refusal of Portugal to implement the earlier resolutions (resolutions 312
(1972) and 322 (1972)).

Portugal did not take any steps to assume the duties and responsibili-
ties of a governing authority in relation to those territories which should
have been treated as non-self-governing territories in accordance with the
United Nations concept, and continued to regard them merely as its
overseas provinces.

28
115 EAST TIMOR (SEP. OP. ODA)

12. Following the “Carnation Revolution” in April 1974, the Govern-
ment in Portugal was replaced by a new régime. The “Law of 27 July
1974”, promulgated by the Council of State, revised the old Portuguese
Constitution and acknowledged the right to self-determination — includ-
ing independence — of the territories under Portuguese administration.
The new Government of Portugal convened conferences on decoloniza-
tion in May 1975 in Dili and in June 1975 in Macao, to which it invited
the representatives of several East Timorese political groups. The “Law
of 17 July 1975” relating to the decolonization of East Timor, which
resulted from those conferences, was intended to put an end to the sov-
ereignty of Portugal over East Timor in October 1978.

On the other hand Indonesia, which seems not to have sought pre-
viously to annex East Timor to its own territory and had maintained
friendly relations with Portugal, appears to have begun considering the
annexation of East Timor in the 1970s. In July 1975, the President of
Indonesia asserted that East Timor would not be competent to attain its
independence. The political group UDT, which supported the approach
of the Indonesian Government, organized a coup d’état on 11 August
1975. The local government in East Timor did not receive any effective
assistance from Portugal itself; its members left in August 1975 for the
island of Atauro north of Timor and, in December 1975, moved away
from that island and thus left the area. Portugal did not accept the
request of the FRETILIN group to return to East Timor and Indonesia
began to prepare for a large-scale military invasion of the Territory.
These developments marked the end of Portuguese rule in East Timor.

13. On 28 November 1975 FRETILIN declared the full independence
of the Territory and the establishment of the Democratic Republic of
East Timor. On the other hand, some other political parties, such as
UDT and APODETI, which considered that it would be difficult for East
Timor to maintain its independence, were willing to be annexed by Indo-
nesia and on 30 November 1975 the representatives of those groups made
a declaration of the separation of the Territory from Portugal and its
incorporation into Indonesia.

In early December 1975 Indonesia sent an army of 10,000 men to Dill.
On 17 December 1975, the pro-Indonesian parties declared the establish-
ment of a provisional government of East Timor in Dili. Responding to
an alleged appeal from the people of East Timor, Indonesia passed a law
on 15 July 1976 providing for annexation, which the President of Indo-
nesia signed on 17 July 1976. East Timor was thus given the status of the
twenty-seventh province of Indonesia. The Portuguese authorities, which
had already left the island, have never returned to East Timor since that
time.

+

14. As from the year 1974, which was marked by the change in Por-
tuguese colonial policy under the new régime, the General Assembly con-

29
116 EAST TIMOR (SEP. OP. ODA)

tinued to adopt successive resolutions on the implementation of the Dec-
laration on Decolonization. In its 1974 resolution, the General Assembly
welcomed the acceptance by the new Government of Portugal of the
principle of self-determination and independence and its unqualified appli-
cability to all the peoples under Portuguese colonial domination, calling
upon Portugal to pursue the necessary steps to ensure the full implemen-
tation of the “Declaration on Decolonization” (resolution 3294 (XXIX)).

In 1975 the General Assembly, for the first time, adopted a resolution
relating to East Timor in which it called upon Portugal as the adminis-
tering Power to continue to make every effort to find a solution by peace-
ful means through talks between the Government of Portugal and the
political parties representing the people of Portuguese Timor; strongly
deplored the military intervention of the armed forces of Indonesia, and
called upon Indonesia to desist from further violation of the territorial
integrity of Portuguese Timor and to withdraw without delay its armed
forces from the Territory in order to enable the people of the Territory
freely to exercise their right to self-determination and independence
(resolution 3485 (XXX)).

Further to that General Assembly resolution, the Security Council, on
22 December 1975, deplored the intervention of the armed forces of
Indonesia in East Timor, regretting that the Government of Portugal
was not discharging fully its responsibilities as administering Power in
the Territory under Chapter XI of the Charter, called upon Indonesia to
withdraw all its forces from the Territory without delay, and called upon
Portugal as administering Power to co-operate fully with the United
Nations so as to enable the people of East Timor to exercise freely their
right to self-determination (resolution 384 (1975)). Several months
later, on 22 April 1976, the Security Council once again passed a resolu-
tion in which it did not refer to the responsibility of Portugal as the
administering Power of East Timor but was only concerned with the
military intervention of Indonesia in that Territory (resolution 389
(1976)).

15. In a resolution of 1976, the General Assembly, following the same
approach as the one adopted in the previous year, upheld the rights of
the people of East Timor and strongly criticized the action of Indonesia
(resolution 31/53). It should be noted, however, that Indonesia’s claim
that East Timor should be integrated into its territory was rejected solely
in order to uphold the rights of the people of East Timor but not to pro-
tect the rights and duties of the State of Portugal in relation to East
Timor or the status of Portugal as the administering Power. In 1977 the
General Assembly kept to the outline of the previous year’s resolution
(resolution 32/34); the Government of Portugal did not feature in this
resolution at all.

In 1978 the General Assembly desisted from its rejection of Indonesia’s
claim that East Timor had been integrated. The 1978 resolution made no

30
117 EAST TIMOR (SEP. OP. ODA)

request for the withdrawal of the Indonesian military from East Timor,
but emphasized the inalienable right of the people of East Timor to self-
determination and independence, and the legitimacy of their struggle to
exercise that right (resolution 33/39). Since then the position of the Gen-
eral Assembly has remained the same; that is, the emphasis has been
upon the relief of the people of East Timor (see resolutions 34/40, 35/27
and 36/50).

16. In 1980 the General Assembly welcomed the diplomatic initiative
taken by the Government of Portugal with a view to finding a comprehen-
sive solution to the problem of East Timor, and indicated that the General
Assembly had heard the statements of the representative of Portugal (as
the administering Power), the representative of Indonesia, various East
Timorese petitioners and representatives of non-governmental organiza-
tions, as well as the representative of FRETILIN (resolution 35/27).

In 1982 the General Assembly, after having heard the statements of the
representatives of Portugal, Indonesia, FRETILIN and others, requested
the Secretary-General to initiate consultations with all parties directly
concerned with a view to exploring avenues for achieving a comprehen-
sive settlement of the problem (resolution 37/30). The consultations
thus requested in the 1982 resolution have not yet yielded any fruitful
result.

The General Assembly has included an item on the “Question of East
Timor” on the agenda of every session since 1983. However, on the
recommendation of the General Committee, the General Assembly has
deferred consideration of the item of East Timor to the subsequent ses-
sion ever since that time. The question of East Timor may be said to be
a subject which has been shelved since 1983.

17. Portugal, which was willing to grant independence to the people of
East Timor under the new Constitution of 1974, has not exercised any
authority over the Territory ever since the local authority was forced to
leave East Timor in 1975 on account of the turmoil in the island. Portu-
gal has not, since 1974, supplied any information or statistics as required
under the United Nations Charter and under the 1960 “Declaration on
Decolonization”. The United Nations, when dealing with the problem of
East Timor since 1976, has never indicated that Portugal should have the
right and the duty to administer this area as a non-self-governing terri-
tory.

The authority of Indonesia has been exercised in the Territory for
nearly 20 years since that time. The United Nations has not given its
approval to the annexation of East Timor by Indonesia. However the
rejection of Indonesia’s claim that East Timor should be integrated into
its territory disappeared from the 1978 resolution and the demand for the
withdrawal of the Indonesian army ceased to be made. The fact is that the
interest of the General Assembly was directed more to humanitarian aid
than to the form of administration of the Territory.

18. The incident which took place in 1991 at the Santa Cruz Cemetery
in Dili in East Timor was extremely serious from this very standpoint.

31
118 EAST TIMOR (SEP. OP. ODA)

Whether the right of the people of East Timor to self-determination has
been duly respected by Indonesia may well be questioned in some other
proceedings before the Court or in the different fora of the United
Nations.

While the military intervention of Indonesia in East Timor and the
integration of East Timor into Indonesia in the mid-1970s were not
approved by the United Nations, there has not been any reason to
assume that Portugal has, since the late 1970s and up to the present time,
been entrusted with the rights and responsibilities of an administering
Power for the non-self-governing Territory of East Timor. Few States in
the international community have in the recent past regarded, or at
present regard, Portugal as a State located in East Timor or would main-
tain that as such it may lay claim to the continental shelf off the coast of
East Timor.

*
* *

19. Irrespective of the status of East Timor — which is still in abey-
ance according to the United Nations —- and irrespective of the rights of
the people of East Timor to self-determination guaranteed by the United
Nations Charter, it is clear that Portugal has not been considered — at
least since the early 1980s — to be a coastal State lying opposite to
Australia and that in 1991, when Portugal’s Application was filed in the
Registry of the Court, it did not have any authority over the region of
East Timor, from the coast of which the continental shelf extends south-
wards in the Timor Sea.

20. It follows that Portugal lacks standing as an Applicant State in this
proceeding which relates to the continental shelf extending southward
into the Timor Sea from the coast of East Timor in the “Timor Gap”.
For this reason alone, the Court does not, in my view, have jurisdiction
to entertain the Application of Portugal and the Application must be dis-
missed.

(Signed) Shigeru Opa.

32
